Citation Nr: 1437406	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post resection, Meckel's diverticulum with appendectomy (digestive disorder) from August 11, 2006, to April 3, 2012, and a rating in excess of 30 percent for a digestive disorder beginning April 4, 2012.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues currently on appeal were previously before the Board in December 2011.  At that time, the issues on appeal were entitlement to a rating in excess of 10 percent for a digestive disorder and entitlement to a TDIU, as well as entitlement to service connection for an acquired psychiatric disorder.  The issues were remanded for further development.  On remand, the VA RO granted service connection for an acquired psychiatric disorder, and granted an increased evaluation of 30 percent for a digestive disorder beginning April 4, 2012.  As a grant of service connection for an acquired psychiatric disorder is considered a full grant of the benefit sought on appeal, this issue is no longer before the Board.  The Board presumes that in an increased rating claim, the Veteran requests the highest rating available.  Accordingly, an increased evaluation for a digestive disorder of 30 percent, is not considered a full grant of the benefit sought on appeal.  The issue has been rephrased accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  For the entirety of the period on appeal, the Veteran's digestive disorder was manifested by severe symptoms such as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a disability rating of 30 percent for a digestive disorder, but no higher, have been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7319 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has found that entitlement to a TDIU is warranted.  Any error relating to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with respect only to the entitlement to a TDIU issue is rendered moot by this completely favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the TDIU issue on appeal.

With regard to the issue of entitlement to an increased rating for the service-connected digestive disorder, VA has a duty to notify and a duty to assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With respect to an increased rating, generic rather than specific information of the evidence needed to substantiate the claim must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates for service-connected disabilities are assigned also must be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to the initial decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, there is no error in failing to provide proper notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2006 and November 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This was prior to the initial adjudication by the RO/AOJ in July 2007. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in June 2007 and April 2012 to determine the severity of the Veteran's digestive disorder.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's digestive disorder since the April 2012 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).   



Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's digestive disorder has been evaluated as 10 percent disabling from August 11, 2006, to April 3, 2012, and 30 percent disabling beginning April 4, 2012, under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  He seeks a higher evaluation for the entire period on appeal.

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate symptoms including frequent episodes of bowel disturbance with abdominal distress.

A schedular maximum 30 percent rating is warranted for severe symptoms including diarrhea, or alternative diarrhea and constipation, with more or less constant abdominal distress.

In June 2007 the Veteran was afforded a VA intestines examination.  He reported a history of constant constipation.  He also reported moderate intestinal pain of the lower quadrants and hypogastrium that was colicky and "crampy" and occurred several times daily for 3 to 6 hours.  Upon physical examination he had abdominal tenderness in the lower quadrants and hypogastric region.  The examiner noted that the digestive disorder affected the Veteran's usual daily activities.  The disorder had a moderate effect on chores, traveling, bathing, dressing and grooming, and a severe effect on exercise, recreation and toileting.  The Veteran reported that he did not shop or exercise.  

In April 2012 the Veteran was afforded another VA intestinal conditions examination.  He reported that he "gets diarrhea with cramps in the lower abdomen" 3 to 5 times per day.  He reported bright red blood at times and he noted that this has occurred since the mid-1980s.  He also reported frequent episodes of bowel disturbance with abdominal distress.   Irritable bowel syndrome (IBS) was diagnosed.  No other GI disorder was identified.

A review of private treatment records shows that in February 2007 the Veteran complained of constipation.  A February 2009 treatment record notes that the Veteran complained of constipation with episodes that alternate with diarrhea.  He had similar complaints in a January 2012 treatment record.  In October and December 2011 he reported that he had severe stomach pains for the past twenty years.  

In a December 2006 statement, the Veteran reported that he had pain, constipation and diarrhea after meals.  He noted this included daily stomach aches/abdominal cramps.  After eating his stomach would be very irritable, then after "2 or 3 hours of pain" he would use the bathroom and be hungry again.  
 
Based on the foregoing, the Board finds that the Veteran is entitled to an evaluation of 30 percent for his digestive disorder for the entirety of the period on appeal.  He has consistently reported severe symptoms including near constant abdominal distress, diarrhea and constipation.  While the June 2007 VA examination did not include reports of diarrhea, the Veteran did report constipation and frequent abdominal distress.  Further, the Veteran explained that due to a language barrier he had not understood all of the questions, and he did in fact suffer from diarrhea throughout the period on appeal.  The Board finds the Veteran's reports to be credible.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the maximum schedular rating of 30 percent is warranted for the period beginning August 11, 2006.  A higher schedular rating is not available to the Veteran under Diagnostic Code 7319.

Consideration has therefore been given to whether higher ratings could be assigned under alternate diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  In this regard, the symptomatology endorsed by the Veteran (abdominal distress, diarrhea and constipation) is clearly encompassed by the rating criteria for evaluating IBS under Diagnostic Code 7319.   There are no other codes that more accurately represent the IBS disability.  There also are no symptoms endorsed by the Veteran that not contemplated under the IBS code.  Indeed, even there were such symptoms, the Board notes that it would likely be prohibited from assigning a separate compensable rating for such a symptom.  See 38 C.F.R. §§ 4.113 and 4.114 (2013).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran reported symptoms such as stomach pain, diarrhea and constipation, all of which are contemplated by the rating code.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16. "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a September 2006 statement the Veteran noted that he was unable to work because of his service-connected disabilities.  Specifically he reported that he was unable to work because of his stomach pain from internal bleeding.

The Veteran is service-connected for major depressive disorder, which is rated at 70 percent disabling; a digestive disorder, which, as noted above, is rated at 30 percent disabling; and bilateral hearing loss, which is rated as 10 percent disabling.  As the Veteran has at least one disability rated at 40 percent or more, and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

In his January 2012 VA Form 21-8940 he reported that the highest education he had completed was high school.  He reported that he had been employed working as a welder for Vilter in Cuday, Wisconsin from 1989 to 2000.  He reported that he had been employed at Krones in Franklin, Wisconsin as a trainer from 2000 to December 2003.  A review of the record shows that he left his position at Krones in December 2003 when his family moved to Florida.  He reported that he did not leave his last job because of his disability and that his disability began affecting his full-time employment in January 2004 and he became too disabled to work beginning in June 2004.  He reported that he had not tried to obtain employment as he was too ill to apply or maintain work.  

A review of the Social Security Administration (SSA) records shows that the Veteran is considered disabled for SSA purposes due to his mental disorders.  

A VA psychiatric examination was conducted in April 2012.  In pertinent part, the examiner determined that the Veteran had a mental condition resulting in occupational and social impairment with reduced reliability and productivity.  That same examiner issued an addendum opinion in March 2013 wherein he essentially reiterated his earlier finding that the Veteran's mental condition did not rise to the level of impairment that resulted in total occupational or social functioning.

In May 2013, the Veteran submitted a statement of his private treatment provider who noted that she was treating the Veteran for digestive problems.  She also noted that in her opinion, "due to the [Veteran's] medical conditions he may be unable to maintain gainful employment."  She noted that medical conditions include severe anxiety disorder. 

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

In light of the Veteran's occupational background and functional limitations, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

The Board notes that the March 2013 examiner noted that the Veteran's mental condition did not rise to the level of impairment that would result in total occupational or social functioning.  However, the examiner was merely restating his earlier finding from April 2012, which the Board had found insufficient.  No rationale or additional explanation was provided.  Further, the March 2013 VA opinion does not address the combined effect of the Veteran's several service-connected disabilities.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the March 2013 VA opinion does not weigh against his claim for a TDIU.

Similarly, the Board notes that the Veteran reported that he did not leave his job because of a disability.  A review of the record shows that he left his last job when his family moved to Florida.  However, the Veteran indicated that he was unable to search for and obtain a new job because of the increasing severity of his service-connected disabilities.  The Board notes that the Veteran's reports are consistent throughout his treatment records and notes that his private treatment provider opined in May 2013 that the Veteran may not be capable of maintaining gainful employment.  The Veteran has serious symptoms as a result of both his acquired psychiatric disability and his digestive disorder.  Therefore, once again giving the Veteran the benefit of the doubt, the Board will find that the Veteran is unable to obtain and maintain any form of substantially gainful employment due to his service-connected PTSD and digestive disorder.


ORDER

A disability rating of 30 percent for a digestive disorder for the entirety of the period on appeal is granted.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


